DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are  allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Gifford et al (US 2017/0266885 A1), teaches a three dimensional printer head, comprising: a drive motor including drive shaft, a feed plate affixed to the drive motor; a feed hob mounted to the drive shaft (Fig 5A-5E; [0094]-[0122]), wherein the feed hob includes drive teeth configured to engage a filament (Fig. 5A) and also teaches acoustic sensor used to determine position when a print head (nozzle) contacts the platform (see [0166]), however, fails to show an idle assembly mounted to the feed plate configured to bias the filament against the drive teeth; a z-axis plate assembly, wherein the z-axis plate assembly includes at least two flexures coupling z-axis plate to the feed print, the print nozzle mounted to the z-axis plate; and the sensor coupled to the feed plate and configured to be triggered by the z-axis plate assembly when the z-axis plate assembly moves a given distance in a first direction..
The secondary references, also provided in the applicant’s IDS, including WO2018/026909, recites using sensors associated with nozzle ([0004]-[0005]), and WO2020/131919 camera for vision inspection for nozzle tip ([0029]), however, these documents also fails to cure the deficiency of the above closest prior art Gifford.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0318260 A1 and US 20160067920 A1 are pertaining to 3D printing, and sensors, however, fails to cure the deficiency of the above prior art, which is specific support plate and arrangements as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743